Citation Nr: 0943859	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) with 
dysthymia.

2.  Entitlement to an effective date earlier than August 20, 
2003, for the award of service connection for PTSD.

(The issue of whether a May 1985 Board decision granting 
service connection for dysthymic disorder and denying service 
connection for PTSD involved clear and unmistakable error is 
addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1968.  He was awarded the Purple Heart Medal, and the Vietnam 
Campaign Medal, among other decorations.

This matter comes before the Board of Veterans Appeal (Board) 
on appeal from a rating decision of August 2005, which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective August 20, 2003.  The Veteran 
filed a prompt notice of disagreement as to the disability 
rating and effective date assigned, and the instant appeal 
ensued.


FINDINGS OF FACT

1.  From August 2003 until the present, the veteran's PTSD 
with dysthymia caused occupational and social impairment, 
with deficiencies in most areas.  

2.  The Veteran's claim for entitlement to service connection 
for PTSD was received by VA on August 20, 2003.


CONCLUSIONS OF LAW

1.  A 70 percent disability rating for PTSD with dysthymia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

2.  An effective date earlier than August 20, 2003, for 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400(q) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed 
of the first three elements with regard to his claim for 
entitlement to service connection for PTSD in a letter of 
July 2004, prior to the grant of service connection in August 
2005.  The Courts have held that once service connection is 
granted the claim is substantiated.  Thus, additional notice 
is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  
Regardless, the Veteran was provided information regarding 
ratings and effective dates in a July 2006 letter.

The Veteran has submitted VA and private medical records in 
support of his claims.  Records from the Social Security 
Administration have been obtained, as well.  He has been 
provided with VA examinations pertinent to his PTSD.  He and 
his representative have presented relevant written argument 
in support of his claims.  We are satisfied that all relevant 
and obtainable evidence necessary to decide the issue 
presented has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased rating

Initially, we observe that service connection has been 
granted for two distinct but interrelated psychiatric 
disorders:  PTSD and dysthymia.  The two are rated together 
under the General Rating Formula for Mental Disorders set 
forth at 38 C.F.R. § 4.130.  Service connection for dysthymia 
has been in effect since April 1983.  Service connection for 
any disability which has been in force for ten or more years 
shall not be severed, except upon a showing that the original 
grant of service connection was based on fraud or it is 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  Thus, when service 
connection for PTSD was granted, effective in August 2003, 
the two disorders were merged together for rating purposes, 
as both are evaluated using the single General Rating 
Formula, and many symptoms overlap, meaning that an attempt 
to assign separate ratings would be both illegal and 
impractical.  It is important to clarify, however, that the 
Veteran's disability rating must reflect impairment resulting 
from both disorders.

The Veteran asserts that his PTSD and dysthymia symptoms 
result in greater functional impairment than is reflected in 
the currently-assigned 30 percent disability rating.  Because 
the veteran has perfected an appeal as to the assignment of 
the initial rating for PTSD following the initial award of 
service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are 
rated under a "General Rating Formula for Mental 
Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of 
the General Formula are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Review of the medical evidence of record reveals that the 
Veteran has been taking Prozac and attending PTSD group 
therapy at the VA throughout the time period at issue.  He 
was receiving individual psychological treatment from a 
private provider until 2006, when he began obtaining 
individual therapy from the VA.  His last employment was in 
2000; he stopped working due to a combination of mental and 
physical problems.  

A report from the Veteran's private psychologist dated in 
March 2005 includes the following assessment:  

This psychologist has known [the Veteran] for 
something like twenty-five years and has 
witnessed the pain and suffering caused by his 
physical and psychological wounds in Vietnam.  
His is one of the most severe and chronic cases 
that I have seen.  . . .  [The Veteran] relives 
the Vietnam War every day of his life.  The 
physical injuries and scars from combat that he 
incurred in combat forcefully remind him of 
trauma that he would be only [too] happy to 
forget, but can't.  In my professional opinion, 
after having worked with hundreds of Vietnam 
veterans over the past 30 years, [the Veteran] is 
a "poster child" for PTSD.  It is remarkable 
that he is still alive and has not either died 
from complications from his wounds or by his own 
hand.  He has been near death at least twice 
since I have know him due to his injuries.

The Veteran's wife passed away in October 2006.  A VA 
examination was conducted in April 2007.  The report of the 
examination reflects that the Veteran's PTSD and dysthymic 
symptoms had worsened due to his recent bereavement, with a 
corresponding negative effect upon his psychosocial 
adjustment and quality of life.  That the Veteran's wife had 
been a major part of the Veteran's life, social functioning 
and emotional well-being is documented by review of the 
treatment reports prior to her death.  

In the April 2007 examination report, the examiner explained 
that in the Veteran's case, there is a linkage between his 
PTSD symptoms and the loss of his wife in that his depression 
and demoralization have been greatly magnified.  The examiner 
provided the example that when asked what he would be doing 
in five years, the Veteran stated he hoped he would be dead 
so that he could be with his wife.  The examiner opined that 
although the Veteran's adjustment to his bereavement would 
stabilize over time, the prognosis for improvement in his 
PTSD was guarded.  The examiner also opined that the 
Veteran's PTSD was exacerbated by the Veteran's grieving.  A 
Global Assessment of Functioning (GAF) Score of 50 was 
assigned.

The examiner concluded the April 2007 report with the 
following assessment: 

It appears at this time PTSD signs and symptoms 
result in deficiencies in most of the following 
areas:  work, school, family relations, judgment, 
thinking, and mood.  The patient is not working 
at this time and likely will not be in the 
future.  Schooling is not applicable.  Family 
relationships were severely impaired due to the 
death of spouse.  The patient's judgment, 
thinking, and mood are significantly compromised 
by increased depression.

Throughout the time period at issue, it appears that the 
Veteran has isolated himself, and avoided crowds.  He stays 
home as much as possible and even dislikes going to the 
grocery store.  The medical records reflect multiple 
complaints of panic attacks in crowds.  He reports poor sleep 
throughout, although he reports fewer nightmares with 
medication.  It appears that his family relationships have 
not been particularly close, he relates problems with his 
younger son in particular; however, he reports having a 
couple of close friends, and records of the PTSD group 
therapy show that he is an active and regular participant in 
that group.  Although he consistently reported having 
considered suicide in the past, none of the records 
contemporaneous to the time frame at issue here reflect any 
current suicidal ideation.

The medical records also reflect that the Veteran has been 
able to care for himself, in terms of performing activities 
of daily living and maintaining his appearance and hygiene.  
Functioning within his family appears to have been somewhat 
impaired prior to his wife's death and entirely impaired 
after her death.  Although he appeared to minimize social and 
interpersonal relationships prior to her death, it appears 
that he has avoided such relationships to a greater extent 
afterwards.  Similarly, the records show that he pursued a 
hobby involving historic cars and attending car shows with 
his wife, but ceased such participation after her death.  
Several medical records dated prior to her death reflect the 
Veteran's fears that he would fall apart without her support.  

Review of the GAF scores assigned during the time period at 
issue reveals scores ranging from 70 (August 2004) to 35 
(March 2005).  Most of the treatment records reflect scores 
of 50 or 55, however.  The report of a June 2005 VA 
examination conducted for the purpose of confirming the 
diagnosis of PTSD also includes a GAF assessment of 55.  The 
only GAF score assigned after the death of the Veteran's wife 
was the 50 assigned by the April 2007 examiner.  The 
assignment of GAF scores under 60 represents the assessments 
of mental health professionals that the veteran has 
"moderate symptoms or moderate difficulty in social, 
occupational, or school functioning."  The GAF scores of 50 
reflect "serious symptoms or any serious impairment in 
social, occupational, or school functioning."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The 
American Psychiatric Association (1994), (DSM-IV).

Following review of the entire evidence of record, the Board 
holds that the Veteran's PTSD with dysthymia results in 
impairment which is more nearly analogous to the criteria for 
a 70 percent disability rating, throughout the time period at 
issue.  The overall picture of the veteran's PTSD with 
dysthymia reflects occupational and social impairment with 
deficiencies in most areas, reduced reliability and 
productivity due to symptoms including panic attacks more 
than once a week, depression affecting the ability to 
function independently; disturbances of motivation and mood; 
and inability to establish and maintain effective work and 
social relationships, as required for the assignment of a 
70 percent disability rating under 38 C.F.R. § 4.130.  

For these reasons, the Board finds that the assignment of a 
70 percent disability rating more appropriately compensates 
the veteran for impairment resulting from PTSD with dysthymia 
throughout the time period at issue.  In reaching this 
conclusion, the medical evidence indicating his need for 
regular treatment and medication, and his avoidance of most 
activities are particularly persuasive.  The heightened 
impairment resulting from the interaction of the two mental 
disorders of PTSD and dysthymia must be considered as well.  
The assignment of a 70 percent disability rating is 
compatible with the diagnostic assessments rendered by his 
mental health care providers and the VA examiners.  To this 
extent the Veteran's appeal is granted.

The Board finds, however, that the preponderance of the 
evidence is against the assignment of a higher disability 
rating.  Although he is not employed and has been adjudicated 
by the VA and the Social Security Administration as 
unemployable, his unemployability status is based upon 
physical as well as psychological impairment.  We do not find 
evidence that he is rendered unemployable solely due to PTSD 
with dysthymia.  The Veteran does not meet the criteria for a 
100 percent disability rating under the General Formula for 
Rating Mental Disorders, as his PTSD is not shown or indeed 
alleged to cause gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living such as maintenance of his own personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, his own occupation, or his own name 
or other similar examples of the level of impairment 
contemplated in the criteria for the award of a 100 percent 
schedular disability rating.  

In reviewing this complex case, we considered awarding a 
staged rating to reflect a decrease in the Veteran's level of 
functioning after his wife's death, but even considering his 
diminished functioning after her death, we conclude that he 
does not meet the criteria for the award of a 100 percent 
disability rating.  The very fact that the Veteran relied so 
heavily upon his wife tends to show that his psychological 
impairment was greater than may have been readily apparent 
during her lifetime.  Concomitantly, however, the recent 
medical reports affirm that his fear of completely falling 
apart without her support was not realized.  

In sum, the Board finds that a 70 percent disability rating 
more nearly approximates the level of symptomatology and 
impairment exhibited by Veteran throughout the time period at 
issue.  Similarly, the preponderance of the evidence is 
against the assignment of a disability rating greater than 70 
percent for PTSD with dysthymia.

Effective date

With regard to the veteran's argument that the grant should 
have been effective earlier than August 2003 on the basis 
that a 1983 RO decision denying entitlement to service 
connection for PTSD contained error and should be reversed, 
the Board notes that this RO decision has been subsumed in 
the subsequent May 1985 Board decision, which granted service 
connection for dysthymia, implicitly denying service 
connection for PTSD.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1104.  Any attempt to assert the presence of clear and 
unmistakable error in RO decisions which have been subsumed 
in subsequent Board decisions effectively translates into a 
claim of clear and unmistakable error in the subsuming Board 
decision.  The veteran's contention that earlier RO decisions 
should be reversed in order to warrant an earlier effective 
date for the grant of service connection for PTSD thus lacks 
merit under the law.  As noted on the title page of this 
decision, the Veteran's claim of clear and unmistakable error 
in the May 1985 Board decision is addressed in a second Board 
decision of this date.  Thus, this decision is limited to 
whether an effective date between the 1985 Board decision and 
August 2003 is warranted.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted pursuant to a successfully 
reopened claim, such as the veteran's claim for service 
connection for PTSD, which had been previously denied, 
governing regulation provides that the effective date will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  All 
effective date determinations must be based upon the facts 
found, unless otherwise specifically provided.  38 U.S.C.A. 
§§ 5101, 5110; 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Veteran filed his successful claim for entitlement to 
service connection for PTSD in August 2003.  The date that 
this claim was received by VA, August 20th, 2003, is the 
effective date assigned to the grant of service connection 
for PTSD.  Review of the Veteran's claims file prior to this 
point reveals that he communicated regularly with the VA over 
the years between the 1985 Board decision granting service 
connection for dysthymic disorder and the 2003 effective date 
for the grant of service connection for PTSD, about 
educational benefits for his dependents.  He also filed 
several claims for increased disability ratings and temporary 
total disability ratings pertaining to his shell fragment 
wound residuals.  He also filed a claim for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities.  None of these 
communications contain anything which could remotely be 
interpreted as referring to PTSD or alleging service 
connection for PTSD, however.  

In November 1988, the Veteran filed the following claim, set 
forth in its entirety:  "Admitted 11-8-88 to VAH Marion for 
PTSD.  Please re-open claim."  In response, the RO mailed 
him a letter in January 1989 explaining that service 
connection for PTSD had previously been denied, and that 
current medical information would "not establish that the 
disability was incurred in service," and thus "would not 
serve to establish service connection."  The letter also 
informed him that if he desired to have his claim for service 
connection for PTSD reconsidered, he had to present new 
evidence to show that PTSD occurred in or was aggravated 
during his military service.  The Veteran did not respond to 
or disagree with this determination.  As he did not disagree 
with the denial of his claim to reopen, it became final one 
year after he was notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  Furthermore, because 
his request was denied by the RO, it cannot be viewed as an 
unaddressed informal claim, sufficient to support the 
assignment of an earlier effective date.  

In sum, thorough review of the record reveals no informal 
claims for service connection for PTSD between 1985 and 2003, 
and no other basis for the assignment of an earlier effective 
date.  Thus, application of the governing regulation provides 
that the effective date of the grant of service connection 
for PTSD will be the date of receipt of the new claim, August 
2003, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2).  As the evidence shows that 
entitlement to the benefit sought likely arose earlier than 
August 2003, the later of the two dates is August 2003.  
Thus, the proper effective date is the one currently-
assigned, August 20, 2003, reflecting the date the Veteran's 
new claim for that benefit was received.  An earlier 
effective date is not warranted and the Veteran's appeal must 
be denied.




	(CONTINUED ON NEXT PAGE)


  
ORDER

A disability rating of 70 percent is granted for PTSD with 
dysthymia, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date earlier than August 20, 2003, for the award 
of service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


